Title: To James Madison from John Lamson, 18 March 1802 (Abstract)
From: Lamson, John
To: Madison, James


18 March 1802, Trieste. Notes that his last letter of 29 Dec. 1801 was sent shortly after his arrival in Trieste; since then he has received JM’s circular letter and will pay careful attention to its instructions. Observes that the information he can obtain on commerce “will seldom be accurate especially in a port like this, no duties being payable little attention is paid to entries.” Discusses the commercial importance of Trieste, “being a free port in a central situation,” and suggests his commission be altered “to make it general for all the ports of the Emperor in the Adriatic, including Venice,” until the commerce becomes important enough to attract U.S. citizens as consuls. “By this means a Uniform system may be adopted in all the ports and thus prevent the int[e]rests of our Merchants from suffering by the rivalship which might be created should these offices pass into the hands of foreigners.… Indeed the Goverment here have put this construction on my commission and have given me their Exequator accordingly & in consequence I shall venture to name agents in the different ports Untill I receive your instructions to the contrary.” Requests that he be considered for the post of naval agent in the Adriatic if such a post is to be created. Quotes a notice from a Frankfurt newspaper, dated 9 Feb. at Stockholm, which says that Tripoli has acquired a three-masted vessel in Smyrna to be used against American and Swedish ships. Will wait until June to send “a return of all the American Vessells that have ever visited this port” so that it will be more complete.
 

   
   RC (DNA: RG 59, CD, Trieste, vol. 1). 2 pp.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:353.



   
   Circular Letter to American Consuls and Commercial Agents, 1 Aug. 1801 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:1–4).



   
   A full transcription of this document has been added to the digital edition.

